DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with attorney Pellegrini Reg. No. 40,766 on 06/18/2021.
The claims filed on 03/22/2021 has been further amended as follows (deleted text are in double square brackets or strikethrough and added text are underlined):

1.  An equalizer that can connect with N receiving antennas, [[(]]N is an integer greater than or equal to 2,[[)]] that receive single carrier transmission signals transmitted from M transmitting antennas, [[(]]M is an integer greater than or equal to 2, [[)]]in the same frequency band at the same time, and that receive as input L signals,[[(]]L is an integer greater than 
at least one of K signals, [[(]]K is an integer greater than or equal to 1 and smaller than L, [[)]] from the L signals, as signals to be multiplied by a first tap coefficients 
	a second selection part that selects at least one of L-K signals to be multiplied by a second tap coefficients coefficients;
	 a control signal generation part that generates a control signal to be supplied to each of the first and the second selection parts; 	wherein 
	the first selection part selects the least one of K signals to be multiplied by the first tap coefficients in response to the control signal, and 
	the second selection part selects the at least one of L-K signals to be multiplied by the second tap coefficients in response to the control signal;  wherein 
	the control signal generation part generates a first control signal of L bits and supplies the first control signal to the first selection part, and 
	generates a second control signal obtained by bit-inverting the first control signal of L bits and supplies the second control signal to the second selection part.

2.  (Cancelled). 

3.(Currently Amended) The equalizer according to claim 1, wherein a transmission signal that is transmitted by the M transmission antennas is estimated for a time domain, by adding  coefficients and a signal multiplied by the second tap  coefficients.  

4. (Cancel). 

5.(Currently Amended) The equalizer according to claim [[4]] 1, wherein the control signal generation part supplies the control signal of L bits to the first and the second selection parts; 
in a case where the first selection part selects a signal obtained by multiplying 1 with respect to the L bits control signal by the first tap  coefficients, the second selection part selects a signal obtained by multiplying 0 with respect to the L bit control signal by the second tap  coefficients; and 3Appln. No.: 16/619,305 
in a case where the first selection part selects a signal obtained by multiplying 0 with respect to the L bits control signal by the first tap  coefficients, the second selection part selects a signal obtained by multiplying 1 with respect to the L bit control signal by the second tap  coefficients.

6.  (Cancelled). 

7. (Previously Presented) The equalizer according to claim [[2]] 1, further comprising: 
	a reception quality calculation part that calculates an index indicating a quality of reception signal by the N receiving antennas; wherein
	the control signal generation part generates the control signal to optimize the quality of the reception signal obtained from a signal after selection by the first and second selection parts.
Signal to Interference plus Noise Ratio (SINR), bit error rate, packet error rate and frame error rate, as an index indicating the quality of the reception signal.

10.  A receiving method in an equalizer that can connect with N receiving antennas [[(]]N is an integer greater than or equal to 2[[)]] that receive single carrier transmission signals transmitted from M transmitting antennas, [[(]]M is an integer greater than or equal to 2[[)]] in the same frequency band at the same time, and that receive as input L signal(s), [[(]]L is an integer greater than , sampled according to a sampling period T from each of the N receiving antennas, the method comprising: 
	selecting at least one of K signals, [[(]]K is an integer greater than or equal to 1 and smaller than L,[[)]] from among the L signals, as signals to be multiplied by a first tap coefficients 
	selecting at least one of L-K signals to be multiplied by a second tap coefficients s and performing addition thereof[[.]]; wherein 
	the at least one of K signals to be multiplied by the first tap coefficients is selected based on receiving a first control signal of L bits; and 
	the at least one of L-K signals to be multiplied by the second tap coefficients are selected based on receiving a second control signal obtained by bit-inverting the first control signal of L bits.

11.  A receiving apparatus for Single Carrier-Multiple Input and Multiple Output (SC-MIMO) transmission configured to receive a single carrier transmission signals transmitted by M transmitting antennas, [[(]]M is an integer greater than or equal to 2[[)]], by N receiving antennas, [[(]]N is an integer greater than or equal to 2[[)]], in the same frequency band and time, the receiving apparatus comprising: 
		an input switching apparatus A configured to: 
		receive a signal sampled in a sampling period T as input from the N receiving antennas;  and generate a signal by multiplying the N signals by a tap coefficients and perform addition thereof;  and 
		further select at least one of  L-K signals, [[(]]K is an integer greater than or equal to 1[[)]], from these L signals, [[(]]L is an integer greater than s control signal generated by a switching signal generation apparatus;  
		an input switching apparatus B configured to select at least one of K signals the L signals s control signal, with the N signals received as input by the respective N antennas;  and 
		an adaptive equalizer in a time domain configured to estimate a transmission signal by multiplying signals selected by the input switching apparatus A and the input switching apparatus B by [[a]] the tap coefficients, and perform addition thereof[[.] ];wherein: 
		the L bits control signal generated by the switching signal generation apparatus is transmitted to the input switching apparatuses A and B;  
		in the input switching apparatus A, with 1 or 0 in the L bits control signal regarded as input to the tap coefficients, and 0 or 1 regarded as non-input to the tap coefficients, the at least one of  L-K signals are selected as input to the tap coefficients from L signals inputted to the input switching apparatus A;  and 
		in the input switching apparatus B, with 0 or 1 in the L bits control signal as input to the tap coefficients, and 1 or 0 as non-input to the tap coefficients, the at least one of K signals are selected as input to the tap coefficients from the L signals to be inputted to the input switching apparatus B.

12.  (Cancelled). 

13. (Currently Amended) The receiving apparatus according to claim 11, comprising: 
a time domain adaptive equalizer, wherein the L bits control signal generated by a switching signal generation apparatus is transmitted to the input switching apparatus A, the signal obtained by bit-inversion of the L bits control signal is transmitted to the input switching apparatus B, wherein 
in the input switching apparatuses A and B, with 0 or 1 in the L bits control signal regarded as input to the tap  coefficients, and 1 or 0 as non-input to the tap  coefficients, 
the  at least one of   L-K signals being selected as input to the tap  coefficients from the L signals inputted to the input switching apparatus A, and 
the at least one of  K signals  coefficients from the L signals inputted to the input switching apparatus B.  

14. (Currently Amended) The receiving apparatus according to claim [[12]] 11, comprising: 

by switching less than 2L  different L bits control signals in a prescribed time interval, a signal and a signal set which are selected as input to the tap coefficients are switched over in the input switching apparatus A and 
the input switching apparatus B, and wherein the time domain adaptive equalizer is configured to determine such that 7Appln. No.: 16/619,305Signal to Interference plus Noise Ratio (SINR) is calculated from a reciprocal of the differential signal calculated by the time domain adaptive equalizer in each time interval, and a control signal in which the SINR is maximized maximizes reception quality, the time domain adaptive equalizer being used continuously for a fixed time for determination.  

15. (Currently Amended) The receiving apparatus according to claim [[12]] 11, comprising: 
a time domain adaptive equalizer, wherein by switching less than 2L different control signals in a prescribed time interval, a signal and signal set which are selected as input to the tap  coefficients are switched over in the input switching apparatus A and the input switching apparatus B, and wherein 
in each time interval, the time domain adaptive equalizer is configured to determine such that bit error rate, packet error rate and frame error rate are calculated, and a control signal in which the bit error rate is minimized maximizes reception quality, the time domain adaptive equalizer being used continuously used for a fixed time for determination.

Allowable Subject Matter
Claims 1, 3, 5, 7-11 and 13-15 are allowed.
the prior art of record, particularly Shirakawa et al. (US 2015/0244546 A1) and Yoshida et al. (US 2009/0262853 A1), considered eith alone or in combination fails to fairly teach  or suggest the limitation of:
“a control signal generation part that generates a control signal to be supplied to each of the first and the second selection parts; 	wherein 
	the first selection part selects the least one of K signals to be multiplied by the first tap coefficients in response to the control signal, and 
	the second selection part selects the at least one of L-K signals to be multiplied by the second tap coefficients in response to the control signal;  wherein 
	the control signal generation part generates a first control signal of L bits and supplies the first control signal to the first selection part, and 
	generates a second control signal obtained by bit-inverting the first control signal of L bits and supplies the second control signal to the second selection part” when considered in view of the other limitations as recited in claim 1;
“selecting at least one of K signals, [[(]]K is an integer greater than or equal to 1 and smaller than L,[[)]] from among the L signals, as signals to be multiplied by a first tap coefficients 
	selecting at least one of L-K signals to be multiplied by a second tap coefficients s and performing addition thereof[[.]]; wherein 
the at least one of K signals to be multiplied by the first tap coefficients is selected based on receiving a first control signal of L bits; and 
	the at least one of L-K signals to be multiplied by the second tap coefficients are selected based on receiving a second control signal obtained by bit-inverting the first control signal of L bits” when considered in view of the other limitations as recited in claim 10; and
		“further select at least one of  L-K signals, [[(]]K is an integer greater than or equal to 1[[)]], from these L signals, [[(]]L is an integer greater than s control signal generated by a switching signal generation apparatus;  
		an input switching apparatus B configured to select at least one of K signals the L signals s control signal, with the N signals received as input by the respective N antennas;  and… wherein: 
		the L bits control signal generated by the switching signal generation apparatus is transmitted to the input switching apparatuses A and B;  
		in the input switching apparatus A, with 1 or 0 in the L bits control signal regarded as input to the tap coefficients, and 0 or 1 regarded as non-input to the tap coefficients, the at least one of  L-K signals are selected as input to the tap coefficients from L signals inputted to the input switching apparatus A;  and 
		in the input switching apparatus B, with 0 or 1 in the L bits control signal as input to the tap coefficients, and 1 or 0 as non-input to the tap coefficients, the at least one of K signals are selected as input to the tap coefficients from the L signals to be inputted to the input switching apparatus B” when considered in view of the other limitations as recited in claim 11.
		Claim 3, 5, 7-9 and 13-15 are allowable for at least their dependency on claim 1 and 11, respectively.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Shirakawa et al. (US 2015/0244546 A1) discloses (Abstract, Fig. 2, 5, 12-14 and corresponding description) “An equalization method includes carrying out frequency domain conversion of M received signals… selecting a 2M-1 or less channel vector from the calculated 2M channel vector, selecting a (2M-1).times.(2M-1) or less noise/interference matrix from the calculated (2M).times.(2M) noise/interference matrix… and equalizing the selected 2M-1 received vector by using the calculated equalization coefficients”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMNEET SINGH whose telephone number is (571)272-2414.  The examiner can normally be reached on 9:30am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AMNEET SINGH/Examiner, Art Unit 2633                                                                                                                                                                                                        /SAM K AHN/Supervisory Patent Examiner, Art Unit 2633